


110 HR 7213 IH: To amend the Clean Air Act to provide for the waiver of

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7213
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide for the waiver of
		  requirements relating to recertification kits for the conversion of vehicles
		  into vehicles powered by natural gas or liquefied petroleum
		  gas.
	
	
		1.Emission certifications for
			 conversion of vehiclesPart C
			 of title II of the Clean Air Act (42 U.S.C. 7581 et seq.) is amended by adding
			 at the end the following:
			
				251.Emission certifications for conversion of
				vehicles
					(a)In
				generalThe Administrator shall waive requirements for
				recertification of kits for the conversion of vehicles into vehicles that are
				powered by natural gas or liquefied petroleum gas in any case in which, as
				determined by the Administrator—
						(1)the kit has been
				previously certified for the model of vehicle to be converted; and
						(2)neither the kit
				nor the design and specifications of the model of vehicle to be converted have
				substantially changed.
						(b)Older
				vehiclesThe Administrator shall waive emission certification
				system requirements for a vehicle that is more than 10 years old or has more
				than 120,000 miles that is powered by natural gas or liquefied petroleum
				gas.
					.
		
